                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THOMAS HAYES,                                       Case No. 19-cv-01297-TSH
                                   8                    Plaintiff,
                                                                                             ORDER GRANTING MOTION TO
                                   9              v.                                         DISMISS
                                  10     FACEBOOK, et al.,                                   Re: Dkt. No. 40
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                          I.    INTRODUCTION
                                  14          Plaintiff Thomas Hayes sued Facebook and its CEO for defamation concerning warnings

                                  15   Facebook posted about clicking on the links to Hayes’s own website or his email address.

                                  16   Following transfer of this action from the District of Colorado, this Court held oral argument on

                                  17   March 28, 2019 on Defendants’ motion to dismiss. The Court GRANTS the motion for the

                                  18   following reasons.
                                  19                                          II.   BACKGROUND
                                  20          Hayes is a Colorado resident. He owns Seventh Generation Fuels, LLC, a start-up

                                  21   company that aims to become an environmentally clean renewable energy producer. Hayes owns

                                  22   three web pages (all at the domain wakute.wixsite.com) touting the company’s exclusive

                                  23   licensing, brokering, contracting and leasing rights, as well as other business rights related to U.S.

                                  24   patent No. 9057024. Hayes joined Facebook on June 28, 2018 to promote his business and

                                  25   website, with the specific goal of enlisting Facebook users to write or help write a grant

                                  26   application for his business. He says the company needs to raise approximately $80,000 in
                                  27   funding.

                                  28          Starting on July 10, 2018, Hayes discovered that when Facebook users click on the link to
                                   1   the wakute.wixsite.com website or on his email address (santeeseven@yahoo.com), Facebook

                                   2   displayed the message: “BLOCKED – We believe the link you are trying to visit is malicious.

                                   3   For your safety, we have blocked it.” Starting on September 22, 2018, the message changed to:

                                   4   “You Can’t Go to This Link From Facebook. The link you tried to visit goes against our

                                   5   Community Standards.” Hayes refers to these as the “blocking messages.”

                                   6           Hayes alleges that these messages deter potential grant writers and investors from

                                   7   contacting him by suggesting they will get a computer virus if they do so. He has sued Facebook

                                   8   and its CEO Mark Zuckerberg for defamation. He seeks $80,000 in damages for his inability to

                                   9   get a grant. He also seeks $30 million in damages for what he calls the administrative start-up

                                  10   costs listed in his company’s 2018-19 business plan, or if that full amount is not awarded, 10% of

                                  11   it.

                                  12           Hayes filed this lawsuit on September 12, 2018 in the District of Colorado. ECF No. 1.
Northern District of California
 United States District Court




                                  13   He amended the complaint on October 23, 2018. ECF No. 10. Defendants moved to dismiss for

                                  14   lack of personal jurisdiction and on the merits. ECF No. 40. On the same day, they moved to

                                  15   transfer this action to the Northern District of California, citing the forum selection clause in

                                  16   Facebook’s terms of service. ECF No. 41. The District of Colorado granted the transfer motion

                                  17   on March 6, 2019. ECF No. 54.1

                                  18                                        III.   LEGAL STANDARD2
                                  19           A complaint must contain a “short and plain statement of the claim showing that the

                                  20   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint must therefore provide a

                                  21   defendant with “fair notice” of the claims against it and the grounds for relief. Bell Atl. Corp. v.

                                  22   Twombly, 550 U.S. 544, 555 (2007) (internal quotations and citation omitted).

                                  23           A court may dismiss a complaint under Rule 12(b)(6) when it does not contain enough

                                  24   facts to state a claim to relief that is plausible on its face. Id. at 570. “A claim has facial

                                  25   plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

                                  26
                                       1
                                  27     The parties have consented to have a magistrate judge determine this action. ECF Nos. 17, 32,
                                       34.
                                       2
                                  28     At oral argument, Defendants agreed the transfer of this case has mooted their personal
                                       jurisdiction arguments.
                                                                                        2
                                   1   inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

                                   2   678 (2009). “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for

                                   3   more than a sheer possibility that a defendant has acted unlawfully.” Id. (quoting Twombly, 550

                                   4   U.S. at 557). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

                                   5   detailed factual allegations, a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

                                   6   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

                                   7   cause of action will not do.” Twombly, 550 U.S. at 555 (internal citations and parentheticals

                                   8   omitted). “Factual allegations must be enough to raise a right to relief above the speculative

                                   9   level.” Id.

                                  10          In considering a motion to dismiss, a court must accept all factual allegations as true and

                                  11   construe them in the light most favorable to the plaintiff. Id. at 550; Erickson v. Pardus, 551 U.S.

                                  12   89, 93-94 (2007); Vasquez v. Los Angeles Cty., 487 F.3d 1246, 1249 (9th Cir. 2007).
Northern District of California
 United States District Court




                                  13          If a Rule 12(b)(6) motion is granted, the “court should grant leave to amend even if no

                                  14   request to amend the pleading was made, unless it determines that the pleading could not possibly

                                  15   be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en

                                  16   banc) (internal quotations and citations omitted). However, the Court may deny leave to amend

                                  17   for a number of reasons, including “undue delay, bad faith or dilatory motive on the part of the

                                  18   movant, repeated failure to cure deficiencies by amendments previously allowed, undue prejudice

                                  19   to the opposing party by virtue of allowance of the amendment, [and] futility of amendment.”

                                  20   Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (citing Foman v.

                                  21   Davis, 371 U.S. 178, 182 (1962)).

                                  22                                            IV.    DISCUSSION
                                  23   A.     Article III Standing
                                  24          Defendants’ first argument is that Hayes lacks Article III standing. They argue that he has

                                  25   failed to plead any concrete injury caused by the allegedly defamatory statements. In Defendants’

                                  26   view, Hayes “does not claim that any investor, business partner, Facebook user, or other person

                                  27   actually viewed them. He does not allege that such person ever tried to visit his web pages or click

                                  28   on his email address.” ECF No. 40-1 at 9. In short, Defendants say that it is hypothetical or
                                                                                          3
                                   1   conjectural whether anybody other than Hayes saw the statements. Id. Hayes’s opposition brief,

                                   2   ECF No. 48, does not directly address this issue.

                                   3          It is true that hypothetical or conjectural harms are insufficient to confer Article III

                                   4   standing. Rather, a “plaintiff must have suffered an ‘injury in fact’ – an invasion of a legally

                                   5   protected interest which is (a) concrete and particularized and (b) ‘actual or imminent, not

                                   6   “conjectural” or “hypothetical.”’” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)

                                   7   (citations omitted). Further, “there must be a causal connection between the injury and the

                                   8   conduct complained of – the injury has to be ‘fairly . . . trace[able] to the challenged action of the

                                   9   defendant,’” id. In addition, “it must be ‘likely,’ as opposed to merely ‘speculative,’ that the

                                  10   injury will be ‘redressed by a favorable decision.’” Id. (citations omitted).

                                  11          However, Defendants have read the amended complaint too narrowly. Hayes alleges that

                                  12   “[f]rom July 10th, 2018 until September 12th, 2018, the Defendant (Facebook) publicly posted
Northern District of California
 United States District Court




                                  13   this message and displayed it to all active Facebook users, investors and viewers whenever they

                                  14   click on Plaintiff’s web-page or email address.” ECF No. 10 (emphasis added). He also alleges

                                  15   that “Defendant is also suggesting potential investors and viewers do not contact Plaintiff by

                                  16   posting the above block messages as a response to viewers attempting to contact Plaintiff by his

                                  17   email address listed on his Facebook page. Id. (emphasis added). Read fairly, these constitute

                                  18   sufficient allegations that potential investors and viewers are clicking on his web page and email

                                  19   address and seeing these messages, not just that they might do so. To be sure, other allegations in

                                  20   the amended complaint are more conjectural, such as the following one cited by Defendants: “If

                                  21   and when curious potential investors decide to cut and paste any of the Plaintiff’s blocked

                                  22   information they will be led to believe none of the Plaintiff’s web-page content is valid nor true

                                  23   and that Plaintiff is too malicious to contact . . .” Id. (emphasis added). But the conjectural

                                  24   allegations in the amended complaint do not undo the non-conjectural ones.

                                  25          Defendants also take issue with the causation and injury components of Article III

                                  26   standing, arguing that “Plaintiff does not allege, for example, that any person viewed the allegedly

                                  27   defamatory statement(s) and subsequently refrained from contacting him or doing business with

                                  28   him.” ECF No. 40-1 at 10. However, that argument demands more than what Article III standing
                                                                                           4
                                   1   requires. For standing purposes, Facebook’s blocking messages are a concrete and particularized

                                   2   injury because they effectively deprive Hayes of a medium of communication to promote his

                                   3   business. Whether he would have found someone on Facebook to write an application for an

                                   4   $80,000 grant, let alone investors who would have provided him with $30 million in financing, is

                                   5   a question of whether he can prove damages on the merits of his claim. But there’s no doubt that

                                   6   effectively cutting off a means of advertising is enough of an injury to support Article III standing.

                                   7   It’s a concrete and particularized injury – it’s happening to him, not everybody. According to the

                                   8   amended complaint, it’s an actual injury because people are being deterred from contacting him.

                                   9   And it’s redressable, for example, by an injunction to take down the blocking message.

                                  10   B.      The Merits
                                  11           The Court turns, then, to the merits. Initially, there is a dispute about which state’s law

                                  12   applies. Hayes relies on Colorado law, whereas Defendants contend that California law applies,
Northern District of California
 United States District Court




                                  13   citing Facebook’s terms of service. But the answer to this question does not seem to matter, as

                                  14   Defendants acknowledge that “California’s defamation law mirrors Colorado’s.” ECF No. 40-1

                                  15   n.7. The Court therefore declines to resolve that issue.

                                  16           Defendants make a number of arguments why the blocking statements do not constitute

                                  17   actionable defamation, but it is not necessary to reach them all. The easiest one is sufficient: The

                                  18   statements Hayes complains about are not about him. “In California, whether statements can be

                                  19   reasonably interpreted as referring to [the] plaintiff[] is a question of law for the court. If there is

                                  20   no express reference to the plaintiff in a defamation statement, the claim will fail unless the

                                  21   statement refers to the plaintiff by reasonable implication.” SDV/ACCI, Inc. v. AT&T Corp., 522

                                  22   F.3d 955, 959 (9th Cir. 2008). Colorado law similarly requires that the defamatory statement be

                                  23   about the plaintiff. See Dorr v. C.B. Johnson, Inc., 660 P.2d 517, 519 (Colo. Ct. App. 1983)

                                  24   (“None of the statements claimed to have been made by defendants were defamatory of or

                                  25   concerning plaintiff Carol Ann Dorr. Therefore, the dismissal of these claims as to her was

                                  26   proper.”).

                                  27           Here, Hayes alleges that Facebook’s blocking notice displayed when users clicked on the

                                  28   link to his business website (wakute.wixsite.com) or his email address (santeeseven@yahoo.com).
                                                                                           5
                                   1   Neither the website domain nor the email address incorporates Hayes’s name or other information

                                   2   reasonably identifying him. Accordingly, the statements do not reference Hayes personally. It is

                                   3   true, of course, “that defamatory statements about a company can reasonably be understood to

                                   4   refer to the owner of the company,” but in most of those cases, “the businesses bore the individual

                                   5   plaintiff’s name,” SDV/ACCI, 522 F.3d at 959 (citations omitted). Where, as here, the defamatory

                                   6   statements are about the company, and the company is not named after the owner, there must be

                                   7   factual allegations to show that “not only must [the statement] be capable of being understood to

                                   8   refer to the plaintiff, but [it] also must be shown actually to have been so understood by a third

                                   9   party.” Id. at 960; see also Restatement (Second) of Torts § 564 cmt. a (“It is necessary that the

                                  10   recipient of the defamatory communication understand it as intended to refer to the plaintiff.”).

                                  11   Here, the amended complaint contains no factual allegations showing that any third party would

                                  12   think Facebook’s blocking statements refer to Hayes. Accordingly, his defamation claim does not
Northern District of California
 United States District Court




                                  13   survive a motion to dismiss.

                                  14           Finally, Defendants argue that regardless of whether Hayes states a claim against

                                  15   Facebook, he certainly does not against Zuckerberg. Defendants are correct. Federal Rule of

                                  16   Civil Procedure 8(a)(2) states that the complaint “must contain . . . a short and plain statement of

                                  17   the claim showing that the pleader is entitled to relief . . .” A plaintiff must satisfy this

                                  18   requirement as to each defendant. See Iqbal, 556 U.S. at 683. Here, other than listing Zuckerberg

                                  19   on the caption page and naming him as a defendant, the amended complaint contains no factual

                                  20   allegations against him. This is insufficient.

                                  21                                            V.      CONCLUSION
                                  22           For the foregoing reasons, the Court GRANTS Defendants’ motion to dismiss with leave

                                  23   to amend. Hayes may file a second amended complaint within 30 days.

                                  24           IT IS SO ORDERED.

                                  25

                                  26   Dated: March 28, 2019

                                  27
                                                                                                       THOMAS S. HIXSON
                                  28                                                                   United States Magistrate Judge
                                                                                           6
